           Case 8:21-cv-00701 Document 4 Filed 04/15/21 Page 1 of 2 Page ID #:14



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7        1400 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-5421
 9        Facsimile: (213) 894-0142
          E-mail:   Brent.Whittlesey@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12
                               UNITED STATES DISTRICT COURT
13
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                      SOUTHERN DIVISION
15
16   UNITED STATES OF AMERICA,                  No. 8:21-cv-00701

17                Plaintiff,
                                                NOTICE OF RELATED CASES
18                      v.                      PURSUANT TO LOCAL RULE 83-1.3.1

19   $548,953.65 IN BANK FUNDS,

20
                  Defendant.
21
22
23   ///
24   ///
25
26
27
28
        Case 8:21-cv-00701 Document 4 Filed 04/15/21 Page 2 of 2 Page ID #:15



 1        Pursuant to Local Rule 83-1.3.1, notice is hereby given that
 2   this case is related CV 21-02688-MWF (JDEx), United States v. Certain
 3   Real Property Commonly Known as 820 South Main Street Zwolle,
 4   Louisiana.
 5   Dated: April 15, 2021                TRACY L. WILKISON
                                          Acting United States Attorney
 6                                        BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8                                        STEVEN R. WELK
                                          Assistant United States Attorney
 9                                        Chief, Asset Forfeiture Section
10
11                                        ____/s/Brent A. Whittlesey________
                                          BRENT A. WHITTLESEY
12                                        Assistant United States Attorney
13
                                          Attorneys for Plaintiff
14                                        United States of America
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            2
